PER CURIAM.
Appellant, the aunt of the children who are the subject of this appeal, filed a Petition for Primary Physical Residence (emphasis supplied) in the Circuit Court of St. Lucie County, Florida, seeking primary residential custody of her niece and nephew, ages seven and nine, respectively. The trial court dismissed the appeal on the ground that the aunt, as a non-parent, lacked standing to petition the court for residential custody of the children. We affirm.
*1237Appellant argues that because the parents, who both reside out of state, consent to her petition, the law on which the trial court relied is inapplicable. We disagree. Standing or lack thereof in this proceeding is not dependent on whether the parents consent to the children’s living with the aunt, nor does it depend on whether the fitness of either or both of the parents is challenged. There is no authority, statutory or otherwise, which permits a non-parent to petition for primary residential custody of a child unless it is brought through a Chapter 39 dependency proceeding. See Schilling v. Wood, 532 So.2d 12 (Fla. 4th DCA 1988).
AFFIRMED.
GLICKSTEIN, C.J., and HERSEY and POLEN, JJ., concur.